April 15, 2015
Twelfth Court of Appeals
1517 W. Front St., Ste 354
Tyler, Texas 75702                                       1LED IN COURT
                                                          12th Court of Ap ^X_
RE: No. 12-14-00332-CV
      Robert C. Morris vs. Sherri Milligan, Et Al              APK LU IS
      T/C No. 349-6270
                                                              TYLER TEXAS
Dear Court Clerk,
                                                          CATHY S. LUSK, CLERK
      Please find enclosed my Motion To Suspend Rules and my Appellant's Pro Se Brief
to be filed and presented to the Court for consideration and ruling int he above
styled numbered cause.
        Please Note that on this day, a true and correct copy of the enclosed has been
served upon the Appellees through counsel, Asst. Attorney General Patrick Brezik.
        I would request notification upon reciept of the enclosed and any ruling
entered by the Court in this matter.
        Thank you for your time and assistance inthis matter, it is greatly appreciated
and welcomed.
                                                      Sincerely,



                                                                   Dms

                                                      Appellant Pro Se
                                                      TDCJ-ID # 1311083
                                                      Smith Unit
                                                      1313 CR 19
                                                      Lamesa, Texas   79331

enclosure(s): 3
cc:    file
       Patrick Brezik,
        Asst. Attorney General
                                   NO.    12-14-00332-CV


ROBERT   C-   MORRIS                                                IN   THE


vs                                              §      TWELFTH     COURT   OF   APPEALS
                                                                ED IN COURT*
SHERRI   MILLIGAN,     ET AL .                                 12gtt&Bgt,C'TEXAS


                                 MOTION   TO   SUSPEND RULES


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Robert C. Morris, Appellant Pro Sel inttie afcve-Kfylpri'                red

cause, and respectfully files and submits this his Motion to Suspend Rules, purusant
to Rule 2 of the Texas Rules of Appellate Procedure. Morris shows cause in support to
suspend the following Rules-
      Morris is presently incarcerated at the Smith Unit       of TDCJ in Lamesa, texas. He
does not have access to photocopy machine, nor does TDCJ       provide copies to inmates.
Furthermore, Morris has previously filed with this Court       a Motion for Immediate Court
to direct Smith Unit TDCJ officials to provide necessary       paper to prepare and file
appeal brief. A writ of mandamus was also sought from this Court for the same issue.
      Therefore, due to the circumstances beyond Morris's control, he seeks to suspend
the following Rules of the Texas Rules of Appellate Procedure.
      Rule 9.3 - Number of Copies: the Rules requires original and one copy of the
                  document to be filed. Morris seeks to suspend Rule due to the lack
                  of access to photocopy machine or service.
      Rule 9.4 - Form: Subsection (a) requires printing on one side of paper. Morris
                  seeks suspension of this Rule's subsection due to the Smith Unit
                  Law Library officials failure to provide necessary paper. TDCJ
                  officials limited number of sheets requested and provided, however
                  there is an unlimited access to pre-printed forms, which in order
                  to prepare and file appellate brief within deadline, Morris used
                  the unlimited access to forms .

                                            PRAYER

      WHEREFORE, PREMISES CONSIDERED, the Appellant Robert C. Morris, prays this
Honorable Court grants the suspension of the Rules as requested in this motion due to
circumstances beyond Morris's control, in the interest of justice.
                                                                 :fully Submitted

Dated: April 15, 2015
                                                                  T. Morris
                                                         Appellant Pro Se
                                                         TDCJ-ID # 1311083
                                                         Smith Unit
                                                         1313 CR 19
                                                         Lamesa, Texas     79331